DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 5-6, 9 and 11-14 are pending wherein claims 1, 3, 5-6 and 9 are amended, claims 2, 4, 7-8 and 10 are canceled and claims 11-14 are new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Genereux et al. (US 4,574,015). 
In regard to claim 1, Genereux et al. (‘015) discloses a manufacturing process for nickel based superalloys including preparing cast nickel based superalloys and heat treating the nickel based superalloys to obtain at least about 40 volume percent gamma prime phase (precipitation) on gamma phase matrix in the final structure, which reads on the softening step as recited in claim 1 (abstract, column 2, column 8 and claims). The composition comparison between the composition ranges in the instant specification and those set forth by Genereux et al. (‘015) substantially overlap in scope. All of the phase compositions disclosed in Genereux et al .(‘015) overlap in scope with the instant claims. 
With respect to “in which the γ’ phase is an incoherent γ’ phase being located through γ phase grain boundaries of an incoherent interface” in claim 1, this is recognized as materials structure/property dependent on the alloy composition and treatment process and since Genereux et al. (‘015) discloses the same alloys with substantially similar processing as recited in the instant invention, these features would be highly expected in the nickel based superalloys of Genereux et al. (‘015) and the instant invention. 
With respect to the recitation “the step of hot-forging the second Ni-based alloy material obtained through the melting and casting step at temperatures equal to or higher than 1000⁰C, where the γ and γ’ phases coexist and the γ’ phase precipitates at a ratio of 10 volume% or higher” in claim 1, Genereux et al. (‘015) teaches hot forging nickel base superalloys having in excess of 40 volume percent gamma prime (column 1, lines 55-67). 

In regard to claims 3 and 9, Genereux et al. (‘015) discloses subjecting the nickel base superalloys to hot isostatic pressing within 150⁰F of the gamma prime solvus (2225⁰F or 1218⁰C) for a period of 4 hours prior to forging  (column 5, lines 25-37) and then cooling at a rate of less than about 10⁰F/minute to at least 50⁰F below the solvus temperature (column 5, lines 39-67). While Genereux et al. (‘015) discloses hot isostatic pressing (homogenization step) prior to forging instead of after forging as claimed, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). MPEP 2144.04(IV)(C).
	In regard to claim 5, Genereux et al. (‘015) discloses wherein the cooling rate from the hot isostatic pressing would be less than about 10⁰F/minute, which would be equivalent to 5.56⁰C/minute or 333⁰/hour, which would encompass the claimed range of equal to or slower than 100⁰C/hour (column 5). 
In regard to claim 6, Genereux et al. (‘015) discloses wherein the cooling rate from the hot isostatic pressing would be less than about 10⁰F/minute, which would be equivalent to 5.56⁰C/minute or 333⁰/hour, which would encompass the claimed range of 5⁰C/hour or more and 50⁰C/h or less (column 5). 
With respect to the recitation “the producing method comprises the step of forming the Ni-based alloy product from the third Ni-based alloy material” in claims 11-14, Genereux et al (‘015) discloses wherein the nickel base superalloys would be used as disk materials in gas turbines (column 1, lines 7-20). As such, the formation of the final product alone can be said to read on this recitation, but the removal of any excess material that may form due to the casting or any degree of machining of the cast material prior to installation may also read on such a limitation. 

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that Genereux et al. (‘015) does not teach or suggest a method for producing an Ni-based alloy material having a two-phase structure composed of crystalline grains of a γ phase and crystalline grains of a γ’ phase in which the γ’ phase is an incoherent γ’ phase being located through γ phase is present at a ratio of 20 volume% or higher in the two-phase structure, the method comprising sequentially: the step of melting and casting a first Ni-based alloy material to produce a second Ni-based alloy material; and the step of hot-forging the second Ni-based material obtained through the melting and casting step at temperatures equal to or higher than 1000⁰C where the γ and γ’ phases coexist and the γ’ phase precipitates at a ratio of 10 volume% or higher to produce a third Ni-based alloy material having an ingredient composition in which the γ’ phase at a ratio of 36 to 60 volume% can be precipitated in a temperature range of 700 to 900⁰C.
In response, Genereux et al. (‘015) discloses a manufacturing process for nickel based superalloys including preparing cast nickel based superalloys and heat treating the nickel based superalloys to obtain at least about 40 volume percent gamma prime phase (precipitation) on gamma phase matrix in the final structure, which reads on the softening step as recited in claim 1 (abstract, column 2, column 8 and claims). The composition comparison between the composition ranges in the instant specification and those set forth by Genereux et al. (‘015) substantially overlap in scope. All of the phase compositions disclosed in Genereux et al .(‘015) overlap in scope with the instant claims. MPEP 2144.05 I. Genereux et al. (‘015) teaches a highly forgeable nickel base superalloys (column 1, line 57 – column 2, lines 2). Genereux et al. (‘015) teaches hot forging at the temperature above the recrystallization temperature (column 3, lines 31-41) and teaches that the forging temperature will usually be below but within 200⁰F of the non-eutectic gamma solvus start temperature (column 6, lines 
Second, the Applicant primarily argues that by Applicant’s step of hot forging, new grain boundaries are introduced into the gamma phase crystalline grains but the new grain boundaries are pinned by the gamma prime precipitations at a ratio of 10 volume percent or higher and the residual gamma prime phase turn to incoherent gamma prime phase precipitations. 
In response, the Examiner notes that Genereux et al. (‘015) discloses hot forging and thus new grain boundaries would be introduced that pinned as well and since the gamma prime phase was present after casting, at least some of these gamma prime phase would turn incoherent. 
Third, the Applicant primarily argues that instead of decreasing the temperature during the hot forging, by conducting heat treatment after hot forging, the amount of incoherent gamma prime phase can be increased to 20 volume percent or higher
In response, Genereux et al. (‘015) teaches hot forging nickel base superalloys having in excess of 40 volume percent gamma prime (column 1, lines 55-67).
	Fourth, the Applicant primarily argues that Genereux et al. (‘015) does not teach or suggest “homogenization heat treatment” as stated by Applicants’ claims; precipitation/growth locations of Genereux et al. (‘015) differ from those of Applicants, the noneutectic gamma prime precipitates of 
	In response, the Examiner notes that the temperature of the hot isostatic pressing in Genereux et al. (‘015) would be above 1000⁰C as required to increase the incoherent gamma prime phase as set forth in [0022] of the instant specification and thus would serve equivalent to the homogenization step since homogenization only requires an increase in temperature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759